DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-7 are withdrawn as being directed to a non-elected invention.  Claims 8, 10-14, 16 and 17 are under examination at this time.

Specification
Applicant should update the first paragraph of the specification to provide the complete continuity data.  

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites “applying sonication to said solution of mixture”, which is confusing.  It is suggested that applicant amend the claim to recite “applying sonication to said mixture”.  Appropriate correction is required.

Withdrawn Rejections
The rejection of claims 9 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of applicant’s cancelation of the claims.
The rejection of claims 8 and 16-17 under 35 U.S.C. 102(a)(1) as being anticipated by Galili et al. (U.S. Patent No. 5879675) has been withdrawn in view of applicant’s amendments to the claims.  Galili et al. does not teach that a single virus is used nor that a non-salt water solution is used during sonication.  Further, there is no teaching or suggestion that the resulting virus particle is coated with the membrane such that the size of the virus is not substantially changed.
The rejection of claims 12-14 under 35 U.S.C. 103 as being unpatentable over Galili et al. (U.S. Patent No. 5879675) has been withdrawn in view of applicant’s amendments to the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based 
Claims 8, 10-14, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-12 of copending Application No. 17/209000 (reference application). 
The instant claims are directed to a nanoparticle comprising an inner core comprising a single virus; and an outer surface comprising a cellular membrane derived from a blood cell, an adipocyte, a stem cell, an endothelial cell, an exosome, a secretory vesicle or a synaptic vesicle in a non-salt water solution; applying sonication to said solution of mixture to form a nanoparticle comprising said inner core coated with said outer surface.  The non-salt solution can comprise a sugar such as sucrose or dextrose.  The virus can be an oncolytic virus such as herpesvirus; vaccinia virus; reovirus; adenovirus; measles virus, or parvovirus, and the cell from which the membrane is obtained can be a blood cell such as a red blood cell.
Co-pending claim 5 is directed to a method of making a nanoparticle said method comprising: 
providing an oncolytic virus [instant claim 12]; 

mixing the oncolytic virus with the erythrocyte membrane in a non-salt water solution; and 
applying sonication to said solution of mixture to form a nanoparticle comprising an inner core comprising said oncolytic virus and an outer surface comprising said erythrocyte membrane [instant claim 8].  Co-pending claims 6-8 teach that the non-salt water solution can comprise a sugar such as sucrose or dextrose [instant claims 10-11], and co-pending claims 10 and 11 teach that the virus can be an oncolytic herpesvirus, vaccinia virus, reovirus, adenovirus, measles virus, or parvovirus [instant claims 13 and 14].
Although the claims at issue are not identical, they are not patentably distinct from each other.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 




/NICOLE KINSEY WHITE/          Primary Examiner, Art Unit 1648